Citation Nr: 1208357	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral ear disorder, including hearing loss, but also otitis media with suppuration, ear infections, and perforated eardrum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran, L.M. (his mom), and R.M. (brother-in-law)


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 9, 1979, to August 23, 1979, so for a total of 14 days.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee - which, in relevant part, denied the Veteran's claim for service connection for bilateral hearing loss. 

The Veteran and his mother testified at a hearing at the RO in February 2008 before a local Decision Review Officer (DRO).  Also, in July 2009, as further support for this claim, the Veteran, his mother, and brother-in-law testified at another hearing at the RO - but this time before the undersigned Veterans Law Judge of the Board (Travel Board hearing). 

The Board subsequently issued a March 2010 decision denying service connection for bilateral hearing loss.  The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  And in a July 2011 single-judge memorandum decision, the Court vacated the Board's decision and remanded the matter for additional adjudication consistent with the Courts decision.  The Court determined the Board was correct to conclude that VA had satisfied its duty to notify the Veteran of the type of evidence and information needed to substantiate his claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence, and that the Board also was correct in not additionally considering a claim for mental illness (namely, schizophrenia) because he did not appeal the denial of that claim, only instead the claim concerning his hearing loss.  However, as reason for vacating the Board's decision, the Court also found the Board should determine whether the Veteran's claim also encompasses disabilities other than bilateral hearing loss, such as otitis media with suppuration, ear infections, perforated eardrum, or other ear disabilities, including on the basis of aggravation during his service of any pre-existing disability.

Concerning this, the Board sees that in his October 2006 application for service connection (VA Form 21-526), the Veteran listed "ear surgery" as the disability he was claiming.  He indicated that he had experienced a lot of trouble with his ears since service.  In its January 2007 rating decision, however, the RO denied service connection specifically for bilateral hearing loss, without considering any other ear disorders.  But the record, including service treatment records (STRs) and testimony from the Veteran and his mother during the hearings, indicate he has had these other ear conditions mentioned during his lifetime, at least some including prior to his military service dating back to his childhood.  The Board therefore is expanding the claim to also include these other ear disorders, that is, other than bilateral hearing loss.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, which instead concerned a claim for mental illness, the Court nonetheless held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies posttraumatic stress disorder (PTSD) without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Here, as the Court confirmed, there is no mental illness claim currently before the Board, but using the Court's reasoning in Clemons there is justification for expanding the Veteran's claim, instead, as it specifically concerns his ear disorders.  This ear-disorders claim requires further development before being readjudicated, however, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

In light of the Court's memorandum decision, additional development is necessary.  Specifically, as part of the duty to assist the Veteran with this claim, the Court indicated that VA should attempt to obtain private medical records from Dr. Harris, Methodist Medical Center, Oak Ridge Hospital, and records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In his written brief, the Veteran indicated Dr. Harris operated on his right ear in 1995.

To this end, the AMC should ask the Veteran to identify all medical providers that treated him for any ear disorder (regardless of the diagnosis) either before or since his service, and to either submit these pertinent records himself if they are in his personal possession or provide sufficient information to enable VA to obtain these records on his behalf.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street, and that if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

The Court obtained this list of private medical providers, in part, from the Veteran's October 2006 authorization and consent to release information to VA, on which he wrote, on the back, that this consent was limited to "Social Security, U.S. Army, Any Agency, Methodist Medical Center Oak Ridge TN."  It is unclear, therefore, whether he was treated at "Oak Ridge Hospital".  In any event, the AMC should attempt to obtain all medical records he identifies as potentially relevant.

Moreover, although his mother previously testified that records from Dr. Foote were unavailable (see Board hearing transcript, page 16), the Veteran recently indicated that Dr. C. Foote was still practicing and provided his current address.  See the Veteran's written brief to the Court, at page 3.  The AMC therefore also should attempt to obtain pertinent private medical records from Dr. Foote, particularly as the Veteran and his mother testified that Dr. Foote treated him for ear problems both before and after service.  Id.

The record reflects that the Veteran is receiving benefits from SSA, specifically SSI benefits.  In his written brief, he indicated these benefits were awarded based on a psychiatric disorder, so not on account of the ear disorders at issue in this appeal.  But be that as it may, the Court indicated that VA should attempt to obtain records from the SSA, noting the Veteran had reported that SSA doctors had treated him.  As these SSA records are potentially relevant, the AMC should attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies if potentially pertinent to the claim before VA).  See also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1) and (c)(2); and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if they could be determinative of the claim).  Efforts to obtain these SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

Finally, in light of the Court's decision and for the reasons and bases discussed below, the Board finds that the Veteran is entitled to a VA compensation examination for a medical opinion concerning whether any current ear disorder was incurred in or aggravated by his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.


The Veteran served on active duty in the U.S. Army for two weeks (14 days), from August 9 to 23, 1979.

His service treatment records (STRs) confirm he entered the military with 
pre-existing bilateral hearing loss and a perforated ear drum.  Audiometric testing performed during his enlistment examination on July 26, 1979 revealed a 35-decibel loss at 500 Hz, a 20-decibel loss at 1000 Hz, a 25-decibel loss at 2000 Hz, and a 
35-decibel loss at 4000 Hz in his right ear.  Testing of his left ear revealed a 
30-decibel loss at 500 Hz, a 50-decibel loss at 1000 Hz level, a 20-decibel loss at 2000 Hz, and a 30-decibel loss at 4000 Hz.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (indicating the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  The examiner noted that the Veteran had defective hearing.

The report of the Veteran's military enlistment examination also noted that he had undergone an ear operation prior to service, when he was 13, apparently after rupturing his tympanic membrane (eardrum).  The examiner noted that the Veteran's right ear surgery was for repair of perforation, but it was OK now.  At his July 2009 hearing, the Veteran's mother indicated that he had a tube inserted in his ear when he was 9 years old, and that when he was a child he had "the worst set of ears I ever seen.  Stayed on antibiotics all the time."

If, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for the disability, but he may bring a claim for service-connected aggravation of the disability - in which case §1153 applies and the burden falls on him, not VA, to establish aggravation of the 
pre-existing condition during or by his military service beyond the condition's natural progression.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).


The only other audiometric testing during his service was performed on August 13, 1979, just 10 days prior to his separation from service.  Testing of his right ear revealed a 35-decibel loss at 500 Hz, a 20-decibel loss at 1000 Hz, 
a 15-decibel loss at 2000 Hz, and a 20-decibel loss at 4000 Hz. Testing of his left ear revealed a 45-decibel loss at 500 Hz, a 35-decibel loss at 1000 Hz, 
a 25-decibel loss at 2000 Hz, and a 30-decibel loss at 4000 Hz.

Comparing these findings to those from the earlier enlistment examination fails to show any appreciable worsening of his pre-existing hearing loss during or as a consequence of his military service.  Indeed, his right ear demonstrated a slight improvement in two of the relevant frequencies (2000 and 4000 Hz) and remained the same in the other two (500 and 1000 Hz).  As well, his left ear showed a slight improvement in the 1000 Hz frequency, just a slight worsening in the 500 and 2000 Hz frequencies, and remained the same at 4000 Hz.  These slight variations do not reflect any material changes in the overall status of his hearing acuity while in service.

His STRs, however, show he was medically discharged from the military because of his pre-existing hearing loss due to an old perforated ear drum, although this 
pre-existing disability was not aggravated by his military service.  When seen on August 11, 1979, it was noted that he had a large perforated right drum, old, which was draining.  It was noted this disability EPTS [existed prior to service], as reflected in the enlistment examination report.  When subsequently seen on August 14, 1979, the diagnoses were:  (1) otitis media, right ear, chronic, suppurative, right ear, with mild hearing loss; and (2) perforation, tympanic membrane, right ear, large.  He was discharged from active duty on August 23, 1979, after a Medical Board found him unfit for enlistment or retention due to these problems.  The Medical Board report indicated that none of his ear problems had been aggravated by his military service. 


Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

While testifying during his two hearings and in written statements, the Veteran asserted that, although he had had ear problems prior to service, they had resolved, and that he had chronic ear problems after his ears popped during a flight in service while traveling from his home state of Tennessee to Fort Jackson, South Carolina.  He said that, after experiencing the "popping" in his ears in transit during that flight, there was consequent swelling and, at some point shortly afterwards, a runny discharge (so drainage) from his right ear.  He also says he had subsequent infection.

The Board therefore is requesting a medical opinion concerning just what specific disorders preexisted the Veteran's military service and to determine whether any of those pre-existing disorders was aggravated during or by his service, meaning worsened beyond its natural progression.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


Accordingly, this case is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have ever treated him for any ear disorder, regardless of the specific diagnosis, so not just limited to hearing loss but also otitis media with suppuration, ear infections, perforated eardrum, or other ear disabilities.  With his authorization, obtain all additionally identified records that are not duplicates of those already in the claims file.  In particular, attempt to obtain private medical records from Dr. Foote (dated before and after service), Dr. Harris (dated in approximately 1995), Methodist Medical Center, and Oak Ridge Hospital.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  Also obtain from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability or SSI benefits.  If such records are unavailable a notation to that effect should be made in the claims file. 

The obtaining of these records, since in the possession of a Federal department or agency, is governed by 38 C.F.R. § 3.159(c)(2).

3.  After obtaining all additionally identified records, arrange for a VA compensation examination - preferably by an otolaryngologist (i.e., ear, nose and throat (ENT) specialist) - for a medical opinion concerning whether the Veteran's pre-existing ear conditions and bilateral hearing loss (as confirmed by the July 1979 audiogram during his military entrance examination) were aggravated during or by the approximately 2 weeks, i.e., 14 days of his military service in August 1979, meaning chronically or permanently exacerbated beyond their natural progression (when also considering the results of his audiogram in August 1979 in anticipation of his separation from service).

The examiner must discuss the rationale of this opinion, whether favorable or unfavorable, based on information obtained from the examination and a review of the record. 

4.  If this claim for service connection for a bilateral ear disorder continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



